UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7111


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID AMEZQUITA-FRANCO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:12-cr-00052-HEH-DJN-1; 3:16-cv-00526-HEH)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Amezquita-Franco, Appellant Pro Se.        Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Amezquita-Franco seeks to appeal the district court’s

order    dismissing       as     successive        his   28     U.S.C.     § 2255       (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate         of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial          showing        of    the   denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,        537    U.S.   322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Amezquita-Franco           has     not        made       the        requisite         showing.

Accordingly,       we     deny    as     moot      Amezquita-Franco’s            motion      to

expedite, deny a certificate of appealability, and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented        in   the    materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3